 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDgrocery stores,in all of our stores within a radiusof 25 miles of Washington, D. C., including all groceryclerks,produce clerks,dairy clerks,cashiers, por-ters,receiving clerks, and baggers, but excludingmeat department employees,drivers, warehousemen,guards,watchmen,office clerical employees, andsupervisors as definedin the Act.WE WILL NOT in anymanner interferewith theefforts ofthe above-named Union to bargaincollectivelywith us, or refuse to bargainwithsaid Union, as theexclusive representative of the employeesin the bar-gaining unit set forth above.'iHIRLINGTON SUPERMARKET, INC., and ItsSubsidiaries,SHIRLEY FOOD STORE NO. 1,INC., S HI R L E Y FOOD STORE NO. 2, INC.,SHIRLEY FOOD STORE NO. 5, INC., SHIR-LEY FOOD STORE NO. 6, INC., and WEST-MONT SUPERMARKET, INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain postedfor 60 consecutive daysfrom the date hereof,and must not be altered,defaced, orcovered by any othermaterial.MICHAEL SILVERS, d/b/a SILVERS SPORTSWEAR,PetitionerandINTERNATIONAL LADIES GARMENT WORKERSUNION, LOCAL 266, AFL; LOS ANGELES SPORTSWEARJOINT COUNCIL; I.L.G.W.U., AFL; GARMENT SHIPPING& RECEIVING CLERKS, WAREHOUSEMEN, DRIVERS &HELPERS, LOCAL No.994.1 CaseNo. 21-RM-267. April 29,1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Fred W. Davisand Irving Helbling,2hearing officers.The hearing officers''The namesof the participating unions, herein referredto collectivelyas the"Union,"appear as set forth in the amended petition and as modifiedat thehearing.'Hearing Officer Davis sat at thefirst day of thehearing; HearingOfficerHelbling com-pleted the hearing and issued the hearing officer's report.108 NLRB No. 39. SILVERS SPORTSWEAR589rulingsmad ' at the hearing are free fromprejudicial errorand are hereby affirmed.'Upon the entirerecord in this case,the Board finds:1.During the year 1952, the Employer,who operates acontractingplant in the.ladies sportswearindustry in thecity of Los Angeles, California, manufacturedor processed$93,000 worth of merchandisefor various manufacturers ofladies sportswear.Of thisamount,$56,000 worthof garmentswere processedfor Hollywood Casuals, a manufacturing firmalso locatedin Los Angeles and which, during thesame year,shipped over$25,000 worth of merchandise directlyto pointsoutside the State ofCalifornia.The Unioncontends thatalthough the Employer'sbusinessfor 1952, the last fullcalendar year prior to the filingof the petitionherein, mayhavesatisfied the Board's jurisdictional requirements,4 the 1952figuresare not representativeof the Employer'scurrentoperations because of an alleged loss of business.Thus, theUnionallegesthat after April 1953, when the Employer withdrewfrom the California Apparel Contractor'sAssociation,amulti-employer collective -bargaining group,and commenced operat-ing anonunionshop, the Employerlost the businessof HollywoodCasuals which,togetherwith othermembersof the Association,were under contractwith the Unionnot to do business with anonunion contractor.Without decidingthe extentto which the Employer'sbusinesssuffered by reason of his withdrawal from the Association, wewillassert jurisdiction herein onthe basis of the Employer's1952 operationsbecause wedo not feel that any temporaryloss of business warrants a refusal to assertjurisdiction where,as here,it is adequatelydemonstratedthat the Employer'snormal business operationssatisfy thepresentjurisdictionalstandards5In the case at bar,it is clearthat the Employeremployed as manypersons at the time of the hearing as hedid whenhe was a member of the Association and there is nobasis forconcluding that the changefrom a union-shop to anonunion-shop operationwill havea substantial and permanentadverse effect on theEmployer's business.'Accordinglywe find that the Employer is engagedin commercewithin themeaning ofthe Act and that it willeffectuatethe purposesof the Act toassertjurisdiction.''The hearing officer reserved for the Board's disposition a motion by the joint Councilto dismiss as to it because its name was not included in the title of this proceeding in thepapers preceding the notice of hearing and in the notice of hearing. We overrule this motioninasmuch as the Joint Council was properly made a party by the filing of the amendedpetition and was servedwithtimely notice of hearing.4Hollow Tree Lumber Company, 91 NLRB 685.5 See Owensboro Plating Company, 103 NLRB 993; Palace Knitwear Co., Inc., 93 NLRB 872.6 Accordingly we affirm the ruling of the hearing officer by which he quashed the Union'ssubpena for the production of the Employer's books and records.?Although Chairman Farmer and Member Rodgers join in this decision,they are not tobe deemed thereby as agreeing with the Board's past jurisdictional standards as a permanentpolicy. 590DECISIONSOF NATIONAL LABOR RELATIONS BOARD2.The labororganizationsinvolved claimto representcertain employees of the Employer.3.The Union contends that no question concerning repre-sentation exists because it did not request the Employer torecognize it as the majority representative of any particularunit of the Employer'semployees,but rather that the de-mand that was made upon the Employer was limited toa request by the Union for a members-only contract. How-ever,it is apparent that for some years prior to the Employer'swithdrawal from the Association,the Union represented allof his employees and that there existed a union-shop contractto which the Union and the Employer, as an Association member,were parties. In the light of this bargaining history and inthe light of the additional facts that the Union was activelypicketing the Employer's plant as of the date of the petitionand hearing herein,and because the Union normally representsall of the classifications of employees found in the Employer'splant,we are persuaded that a demand was made upon theEmployer for recognition of the Union as the majority repre-sentative of the employees of the Employer in the unit herein-after found appropriate.Accordingly,we find that a question affecting commerceexistsconcerning the representation of employees of theEm loyer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.Although both of the partiesagree asto the classificationof employees to be included in the unit found appropriate, theydisagree as to the scope of the unit.The Employer contendsthat his resignation from the Association renders appropriateonly a single-employer unit,whereas the Union contends thatthe only appropriate unit is one including the employees oftheEmployer and of all of the members of the Association.We find no merit to the Union's contentions because theEmployer's withdrawal from the Association was both timelyand effectiveeso as to removehim from the multiemployerunit.Accordingly we find that the following employees of theEmployer at the Employer's Los Angeles, California, plantconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:Allproduction and shipping and receiving departmentemployees excluding office clerical employees, guards, andsupervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.8Cf. Economy Shade Company, 91 NLRB 1552; Everett Auto Company, 107 NLRB 1449.